                        Case 20-10256-KBO          Doc 221       Filed 02/26/20     Page 1 of 18




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                             )     Chapter 11
             In re:                                          )
                                                             )     Case No. 20-10256 (KBO)
             EARTH FARE, INC. et al.,1                       )
                                                             )     (Jointly Administered)
                                   Debtors.                  )
                                                             )     Ref. Docket Nos. 16, 52, 61, 132, 133, & 203

               FINAL ORDER (A) AUTHORIZING THE DEBTORS TO ASSUME THE STORE
             CLOSING AGREEMENT, (B) AUTHORIZING AND APPROVING STORE CLOSING
               SALES FREE AND CLEAR OF ALL LIENS, CLAIMS, AND ENCUMBRANCES,
               (C) APPROVING DISPUTE RESOLUTION PROCEDURES, (D) AUTHORIZING
              CUSTOMARY BONUSES TO EMPLOYEES ESSENTIAL TO STORE CLOSINGS,
                      AND (E) APPROVING THE DEBTORS’ STORE CLOSING PLAN

                          Upon the Debtors’ Emergency Motion for Interim and Final Orders

         (A)(1) Confirming, on an Interim Basis, that the Store Closing Agreement Is Operative and

         Effective and (2) Authorizing, on a Final Basis, the Debtors to Assume the Store Closing

         Agreement, (B) Authorizing and Approving Store Closing Sales Free and Clear of All Liens,

         Claims, and Encumbrances, (C) Approving Dispute Resolution Procedures, (D) Authorizing

         Customary Bonuses to Employees Essential to Store Closings, and (E) Approving the Debtors’

         Store Closing Plan [Docket No. 16] (the “Motion”)2 filed by the above-captioned debtors and

         debtors-in-possession (collectively, the “Debtors”) and pursuant to sections 105(a), 363, 365, and

         554 of the Bankruptcy Code and Bankruptcy Rules 6003, 6004, and 6007; and this Court having

         found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334(b), and the



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
               tax identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc.
               (8084). The mailing address for each of the Debtors is 220 Continuum Drive, Fletcher, North
               Carolina 28732.
         2
               All capitalized terms used and not defined herein shall have the meanings ascribed to them in
               the Motion or the Interim Order, as applicable.
25965694.17
                       Case 20-10256-KBO           Doc 221      Filed 02/26/20      Page 2 of 18




         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware dated as of February 29, 2012; and this Court having found that venue of these cases

         and the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

         having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court

         having previously entered that certain Interim Order (A) Confirming, on an Interim Basis, that the

         Store Closing Agreement Is Operative and Effective; (B) Authorizing and Approving Closing Sales

         Free and Clear of All Liens, Claims and Encumbrances; (C) Approving Dispute Resolution

         Procedures; and (D) Approving the Debtors’ Store Closing Plan [Docket No. 61] (the “Interim

         Order”); and this Court having found that due and sufficient notice of the Motion has been given

         under the particular circumstances and that no other or further notice of the Motion need be given;

         and this Court having determined that it may enter a final order consistent with Article III of the

         United States Constitution; and upon consideration of the First Day Declaration; and a hearing

         having been held to consider the relief requested in the Motion; and upon the record of the hearing

         and all of the proceedings had before this Court; and this Court having found and determined that

         the relief sought in the Motion is in the best interest of the Debtors, their estates, their creditors

         and all other parties in interest; and that the legal and factual bases set forth in the Motion establish

         just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

         therefor,

                 FOUND, CONCLUDED, AND DETERMINED that:3

                         A.      The Debtors have advanced sound business reasons for assumption of the

         Store Closing Agreement as set forth in the Motion and at the hearing, and assumption of the Store



         3
              The findings and conclusions set forth herein constitute this Court’s findings of fact and
              conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
              pursuant to Bankruptcy Rule 9014. To the extent any of the following findings of fact
25965694.17

                                                            2
                       Case 20-10256-KBO          Doc 221      Filed 02/26/20     Page 3 of 18




         Closing Agreement is a reasonable exercise of the Debtors’ business judgment and is in the best

         interest of the Debtors and their estates.

                         B.      The Store Closing Agreement was negotiated, proposed, and entered into

         without collusion, in good faith, and from arm’s length bargaining positions.

                         C.      The Sale Guidelines, as described in the Motion and attached as Exhibit 1

         hereto, are reasonable and will maximize the returns on the Store Assets for the benefit of the

         Debtors’ estates and creditors.

                         D.      The Closing Sales, in accordance with the Sale Guidelines and with the

         assistance of the Consultant, will provide an efficient means for the Debtors to liquidate and

         dispose of the Store Assets as quickly and effectively as possible, and are in the best interest of the

         Debtors’ estates.

                         E.      The Resolution Procedures are fair and reasonable, and comply with

         applicable law.

                         F.      The Debtors have represented that, pursuant to the Motion, they are not

         seeking to either sell or lease personally identifiable information during the course of the Closing

         Sales at the Closing Stores; provided, however, that the Consultant will be authorized to distribute

         emails and promotional materials to the Debtors’ customers consistent with the Debtors’ existing

         policies on the use of consumer information.

                         G.      The Debtors and the Consultant may sell the Store Assets free and clear of

         all liens, claims, and encumbrances as provided for herein because, in each case, one or more of

         the standards set forth in section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those




              constitute conclusions of law, they are adopted as such. To the extent that any of the following
              conclusions of law constitute findings of fact, they are adopted as such.
25965694.17

                                                           3
                       Case 20-10256-KBO            Doc 221      Filed 02/26/20    Page 4 of 18




         holders of any such liens, claims, and encumbrances who did not object, or who withdrew their

         objections, to the entry of this Final Order are deemed to have consented thereto pursuant to section

         363(f)(2) of the Bankruptcy Code. Those holders of any such liens, claims, and encumbrances

         who did object fall within one or more of the other subsections of section 363(f) and are adequately

         protected by having such liens, claims, and encumbrances attach to the proceeds of the sale of the

         applicable Store Assets with the same validity and priority and to the same extent and amount that

         any such liens, claims, and encumbrances had with respect to such Store Assets.

                         H.      In accordance with paragraph 29 of the Interim Order, the Consultant has

         filed declarations disclosing connections to the Debtors, their creditors, and other parties in interest

         in these Chapter 11 Cases [Docket Nos. 132 & 133].

                         I.      The relief set forth herein is necessary to avoid immediate and irreparable

         harm to the Debtors and their estates, and the Debtors have demonstrated good, sufficient, and

         sound business purposes and justifications for the relief approved herein.

                         J.      The entry of this Final Order is in the best interest of the Debtors and their

         estates, creditors, and all other parties in interest herein.

                 IT IS HEREBY ORDERED THAT:

                         1.      The Motion is GRANTED on a final basis, as set forth herein.

                         2.      The Debtors are authorized and empowered to take all actions necessary or

         appropriate to implement the relief granted in this Final Order. The failure to specifically include

         any particular provision of the Store Closing Agreement in this Final Order shall not diminish or

         impair the effectiveness of such provisions, it being the intent of this Court that the Store Closing

         Agreement and all of its provisions, payments, and transactions, be and hereby are authorized and

         approved as and to the extent provided for in this Final Order. To the extent that there is any

         conflict between this Final Order, the Sale Guidelines, and the Store Closing Agreement, the terms
25965694.17

                                                             4
                      Case 20-10256-KBO          Doc 221      Filed 02/26/20    Page 5 of 18




         of this Final Order shall control over all other documents (subject to Paragraph 23 of this Final

         Order), and the Sale Guidelines (as modified by any Side Letter Agreement (as that term is defined

         in Paragraph 23 of this Final Order) entered into by and between the Consultant and a Landlord of

         a Closing Store) shall control over the Store Closing Agreement.

         A.     Assumption of the Store Closing Agreement by the Debtors

                        3.      The Store Closing Agreement, a copy of which is attached to this Final

         Order as Exhibit 2, is hereby assumed pursuant to section 365 of the Bankruptcy Code. The

         Debtors are authorized to act and perform in accordance with the terms of the Store Closing

         Agreement, including, making payments required by the Store Closing Agreement to the

         Consultant on a weekly basis as provided for in the Store Closing Agreement without the need for

         any application of the Consultant or a further order of this Court.

                        4.      Notwithstanding any provision of this Final Order, nothing shall prevent or

         be construed to prevent the Consultant (individually, as part of a joint venture, or otherwise) or

         any of its affiliates from providing additional services to or bidding on the Debtors’ assets not

         subject to the Store Closing Agreement (“Additional Assets”) pursuant to a consulting agreement,

         agency agreement, or otherwise. The Consultant (individually, as part of a joint venture, or

         otherwise) or any of its affiliates are hereby authorized to bid on, guarantee, or otherwise acquire

         such Additional Assets, or offer to provide additional services, notwithstanding anything to the

         contrary in the Bankruptcy Code or other applicable law, provided that such guarantee, transaction,

         or acquisition is approved by separate order of this Court.

         B.     Authority to Engage in the Closing Sales at the Closing Stores

                        5.      The Debtors are authorized, pursuant to section 105(a) and section

         363(b)(1) of the Bankruptcy Code, to continue to conduct the Closing Sales at the Closing Stores

         in accordance with this Final Order, the Sale Guidelines, the Store Closing Agreement, and any
25965694.17

                                                          5
                      Case 20-10256-KBO           Doc 221      Filed 02/26/20     Page 6 of 18




         Side Letter Agreement. As part of the Closing Sales, the Debtors and Consultant are authorized

         to sell Non-Inventory. Subject to the restrictions set forth in this Final Order and the Sale

         Guidelines, the Debtors and the Consultant are authorized to take any and all actions as may be

         necessary or desirable to implement the Store Closing Agreement and the Closing Sales; and each

         of the transactions contemplated by the Store Closing Agreement, and any actions taken by the

         Debtors and the Consultant necessary or desirable to implement the Store Closing Agreement or

         the Closing Sales prior to the date of this Final Order, are approved and ratified.

                        6.      The Sale Guidelines are approved.

                        7.      The Debtors are authorized to discontinue operations at the Closing Stores

         in accordance with this Final Order and the Sale Guidelines.

                        8.      All entities that are presently in possession of some or all of the Store Assets

         in which the Debtors hold an interest that are or may be subject to the Store Closing Agreement or

         this Final Order hereby are directed to surrender possession of such Store Assets to the Debtors or

         the Consultant.

                        9.      Except as provided herein, neither the Debtors nor the Consultant nor any

         of their officers, employees, or agents shall be required to obtain the approval of any third party,

         including (without limitation) any governmental unit (as defined in section 101(27) of the

         Bankruptcy Code) or any Landlord, to conduct the Closing Sales at the Closing Stores and to take

         any related actions authorized herein.

         C.     Conducting the Closing Sales at the Closing Stores

                        10.     All newspapers and other advertising media in which the Closing Sales may

         be advertised and all Landlords of the Closing Stores are directed to accept this Final Order as

         binding authority authorizing the Debtors and the Consultant to conduct the Closing Sales and the

         sale of the Store Assets pursuant to the Store Closing Agreement and the Sale Guidelines,
25965694.17

                                                           6
                      Case 20-10256-KBO          Doc 221      Filed 02/26/20    Page 7 of 18




         including, without limitation, to conduct and advertise the sale of the Store Assets in the manner

         contemplated by and in accordance with this Final Order, the Sale Guidelines, the Store Closing

         Agreement, and any Side Letter Agreement.

                        11.     The Debtors and the Consultant are hereby authorized to take such actions

         as may be necessary and appropriate to implement the Store Closing Agreement and,

         notwithstanding any applicable non-bankruptcy laws, to conduct the Closing Sales without the

         need for a further order of this Court as provided in this Final Order, the Store Closing Agreement,

         or the Sale Guidelines, as may be modified by a Side Letter Agreement, including, but not limited

         to, advertising the sale as a “store closing,” “sale on everything,” “everything must go,”

         “liquidation sale,” “winter clearance outlet,” or similar themed sale through the posting of signs

         (including the use of exterior banners at non-enclosed mall closing locations, and at enclosed mall

         closing locations to the extent the applicable closing location entrance does not require entry into

         the enclosed mall common area), use of sign walkers, and street signage.

                        12.     Except as expressly provided in the Store Closing Agreement or this Final

         Order, the sale of the Store Assets shall be conducted by the Debtors and the Consultant

         notwithstanding any restrictive provision of any lease, sublease, license, reciprocal easement

         agreement, restrictive covenant, or other agreement relative to occupancy affecting or purporting

         to restrict the conduct of the Closing Sales (including the sale of the Store Assets), the necessity

         of obtaining any third party consents, the abandonment of assets, or “going dark” provisions, and

         such provisions shall not be enforceable in conjunction with the Closing Sales. Breach of any such

         provisions in these Chapter 11 Cases in conjunction with the Closing Sales shall not constitute a

         default under a lease or provide a basis to terminate the lease; provided that the Closing Sales are




25965694.17

                                                          7
                      Case 20-10256-KBO           Doc 221      Filed 02/26/20     Page 8 of 18




         conducted in accordance with the terms of this Final Order, any Side Letter Agreement, and the

         Sale Guidelines.

                        13.     Notwithstanding anything herein to the contrary, and in view of the

         importance of the use of sign-walkers, banners, and other advertising to the sale of the Store Assets,

         to the extent that disputes arise during the course of such sale regarding laws regulating the use of

         sign-walkers, banners, or other advertising, and the Debtors and the Consultant are unable to

         resolve the matter with the disputing party consensually, any party may request a telephonic

         hearing with this Court pursuant to these provisions. Such hearing will, to the extent practicable,

         be scheduled initially no later than the earlier of (a) the next regularly scheduled omnibus hearing

         and (b) within four (4) business days of such request. Until such a hearing, no party shall interfere

         with the Closing Sales’ conduct in accordance with this Final Order. This scheduling shall not be

         deemed to preclude additional hearings for the presentation of evidence or arguments as necessary.

                        14.     Except as provided in this Final Order, the Sale Guidelines, or any Side

         Letter Agreement, and except with respect to any Governmental Unit (as to which the Resolution

         Procedures shall apply), no person or entity, including, but not limited to, any Landlord, licensor,

         property owner, property manager, service provider, utility provider, or creditor, shall take any

         action to directly or indirectly prevent, interfere with, or otherwise hinder the Closing Sales or the

         sale of the Store Assets, or the advertising and promotion (including the posting of signs and

         exterior banners or the use of sign walkers) of the Closing Sales, and all such parties and persons

         of every nature and description, including, but not limited to, any Landlord, licensor, service

         provider, utility, and creditor, as well as all those acting for or on behalf of such parties, are

         prohibited and enjoined from (a) interfering in any way with, obstructing, or otherwise impeding

         the conduct of the Closing Sales or (b) instituting any action or proceeding in any court (other than


25965694.17

                                                           8
                       Case 20-10256-KBO          Doc 221      Filed 02/26/20     Page 9 of 18




         this Court) or administrative body seeking an order or judgment against, among others, the

         Debtors, the Consultant, or the Landlords at the Closing Stores that might in any way directly or

         indirectly obstruct or otherwise interfere with or adversely affect the conduct of the Closing Sales

         or other liquidation sales at the Closing Stores or seek to recover damages for breach(es) of

         covenants or provisions in any lease, sublease, license, or contract based upon any relief authorized

         herein.

                        15.     In accordance with and subject to the terms and conditions of the Store

         Closing Agreement, the Consultant shall have the right to use the Closing Stores and all related

         Closing Store services, all FF&E (as defined in the Store Closing Agreement), and other assets of

         the Debtors for the purpose of conducting the Closing Sales free of any interference from any

         entity or person, subject to compliance with the Sale Guidelines and this Final Order.

                        16.     The Consultant shall accept the Debtors’ validly-issued gift certificates and

         gift cards that were issued by the Debtors prior to the Sale Commencement Date (as defined in the

         Store Closing Agreement) in accordance with the Debtors’ gift certificate and gift card policies

         and procedures as they existed on the Petition Date until the date of closing of each Closing Store.

                        17.     All sales of Store Assets shall be by cash, the Debtors’ validly-issued gift

         certificates and gift cards, government subsidiary programs, WIC, food stamps, and similar

         currencies, or nationally recognized bank credit cards (but, for the avoidance of doubt, will not

         include the Debtors’ member or customer appreciation points, rewards, coupons, and other similar

         programs).

                        18.     All sales of all Store Assets shall be “as is” and final. Conspicuous signs

         stating that “all sales are final” and “as is” will be posted at the cash register areas at all Closing

         Stores.


25965694.17

                                                           9
                      Case 20-10256-KBO         Doc 221        Filed 02/26/20   Page 10 of 18




                        19.     The Debtors remain responsible for the payment of any and all sales taxes.

         The Debtors are directed to remit all taxes accruing from the Closing Sales to the applicable

         Governmental Units as and when due, provided that in the case of a bona fide dispute, the Debtors

         are only directed to pay such taxes upon the resolution of the dispute, if and to the extent that the

         dispute is decided in favor of the applicable Governmental Unit. For the avoidance of doubt, sales

         taxes collected and held in trust by the Debtors shall not be used to pay any creditor or any other

         party, other than the applicable Governmental Unit for which the sales taxes are collected.

                        20.     Pursuant to section 363(f) of the Bankruptcy Code, the Consultant, on

         behalf of the Debtors, is authorized to sell all Store Assets pursuant to the Store Closing Agreement

         and in accordance with the Sale Guidelines and any Side Letter Agreement. All sales of Store

         Assets, whether by the Consultant or the Debtors, shall be free and clear of any and all liens,

         claims, encumbrances, and other interests; provided, however, that any liens, claims,

         encumbrances, and other interests shall attach to the proceeds of the sale of applicable Store Assets

         with the same validity and priority and to the same extent and in the same amount that any such

         liens, claims, encumbrances, and other interests had with respect to such Store Assets, subject to

         any claims and defenses that the Debtors may possess with respect thereto and subject to the

         Consultant’s fees and expenses pursuant to the Store Closing Agreement.

                        21.     To the extent that the Debtors propose to sell or abandon Offered FF&E that

         may contain any personal or confidential information about the Debtors’ employees or customers

         (the “Confidential Information”), the Debtors shall use all commercially reasonable efforts to

         remove all such the Confidential Information from such Store Assets before they are sold or

         abandoned.




25965694.17

                                                          10
                     Case 20-10256-KBO          Doc 221       Filed 02/26/20    Page 11 of 18




                        22.     The Debtors and the Consultant are authorized and empowered to transfer

         Store Assets among the Closing Stores as well as among any of the Debtors’ stores that have

         already closed. The Debtors and the Consultant are authorized to sell or abandon the Debtors’

         Offered FF&E and abandon all Retained FF&E (as defined in the Store Closing Agreement), in

         accordance with the terms of the Store Closing Agreement and the Sale Guidelines, including, but

         not limited to, Closing Store signage. The Store Closing Agreement is amended by this Final

         Order such that the Offered FF&E includes furniture, fixtures, and equipment owned by the

         Debtors and to be sold by the Consultant in the Closing Sales wherever those items may be located

         including, for example, the Debtors’ corporate office and stores that have already closed, and the

         Consultant’s sale of these additional items of Offered FF&E are subject to the terms of the Store

         Closing Agreement in all respects, including but not limited to the FF&E Commission and the

         reimbursement by the Debtors of Consultant’s reasonable expenses associated with the sale of

         such Offered FF&E and any removal costs.

                        23.     The Consultant and the Landlord of each Closing Store are authorized to

         enter into a side letter agreement (a “Side Letter Agreement”) between themselves to modify the

         Sale Guidelines with respect to a Closing Store and to govern the conduct of the Closing Sales at

         the applicable Closing Store without further order of the Court, and such Side Letter Agreements

         shall be binding as among the Consultant and any Landlord; provided that nothing in such Side

         Letter Agreements affects the provisions of paragraphs 13, 24, and 25 of this Final Order. In the

         event of a conflict between the Sale Guidelines and this Final Order with respect to a Closing Store

         that is subject to a Side Letter Agreement, the terms of such Side Letter Agreement shall control.

         D.     Resolution Procedures for Disputes Regarding Liquidation Laws

                        24.     Nothing in this Final Order, the Store Closing Agreement, or the Sale

         Guidelines releases, nullifies, or enjoins the enforcement of any liability to a Governmental Unit
25965694.17

                                                         11
                      Case 20-10256-KBO          Doc 221       Filed 02/26/20    Page 12 of 18




         under environmental laws or regulations (or any associated liabilities for penalties, damages, cost

         recovery, or injunctive relief) to which any entity would be subject as the owner, lessor, lessee, or

         operator of the property after the date of entry of this Final Order. Nothing contained in this Final

         Order, the Store Closing Agreement, or the Sale Guidelines shall in any way: (a) diminish the

         obligation of any entity to comply with environmental laws; or (b) diminish the obligations of the

         Debtors to comply with environmental laws consistent with their rights and obligations as debtor

         in possession under the Bankruptcy Code. Except as otherwise set forth herein, the Closing Sales

         shall not be exempt from laws of general applicability, including, without limitation, public health

         and safety, criminal, tax, labor, employment, environmental, antitrust, fair competition, traffic, and

         consumer protection laws, including consumer laws regulating deceptive practices and false

         advertising (collectively, “General Laws”). Nothing in this Final Order, the Store Closing

         Agreement, or the Sale Guidelines shall alter or affect obligations to comply with all applicable

         federal safety laws and regulations. Nothing in this Final Order shall be deemed to bar any

         Governmental Unit (as such term is defined in section 101(47) of the Bankruptcy Code) from

         enforcing General Laws, subject to the Debtors’ rights to assert in that forum or before this Court

         that any such laws are not in fact General Laws or that such enforcement is impermissible under

         the Bankruptcy Code or this Final Order. Notwithstanding any other provision in this Final Order,

         no party waives any rights to argue any position with respect to whether the conduct was in

         compliance with this Final Order or any applicable law, or that enforcement of such applicable

         law is preempted by the Bankruptcy Code. Nothing in this Final Order shall be deemed to have

         made any rulings on any such issues.

                        25.     To the extent that the Closing Sales of Store Assets are subject to any

         Liquidation Laws, including federal, state, or local statutes, ordinances, rules, or licensing


25965694.17

                                                          12
                      Case 20-10256-KBO           Doc 221       Filed 02/26/20    Page 13 of 18




         requirements directed at regulating “store closing,” similar inventory liquidation sales, or bulk sale

         laws, laws restricting safe, professional, and non-deceptive, customary advertising such as signs,

         banners, posting of signage, and use of sign-walkers in connection with the sale and including

         ordinances establishing license or permit requirements, waiting periods, time limits, or bulk sale

         restrictions that would otherwise apply to the sale of the Store Assets, the Resolution Procedures

         in this section shall apply:

                             a.    Provided that the Closing Sales are conducted in accordance with the terms
                                  of this Final Order and the Sale Guidelines, and in light of the provisions in
                                  the laws of many Governmental Units (as defined in the Bankruptcy Code)
                                  that exempt court-ordered sales from their provisions, the Debtors and the
                                  Consultant will be presumed to be in compliance with any Liquidation Laws
                                  and are authorized to conduct the Sales in accordance with the terms of this
                                  Final Order and the Sale Guidelines without the necessity of further
                                  showing compliance with any such Liquidation Laws.

                             b. Within two (2) business days after entry of the Final Order, the Debtors will
                                serve by email, facsimile, or first-class mail, copies of the Final Order on
                                the following: (i) the Landlords; (ii) the Attorney General’s office for each
                                state in which the Closing Sales are being held; (iii) the county consumer
                                protection agency or similar agency for each county in which the Closing
                                Sales are being held; and (iv) the division of consumer protection for each
                                state in which the Closing Sales are being held (collectively, the “Dispute
                                Notice Parties”).

                             c. To the extent that there is a dispute arising from or relating to the Closing
                                Sales, the Interim Order, or this Final Order, as applicable, the Store Closing
                                Agreement, or the Sale Guidelines, which dispute relates to any Liquidation
                                Laws (a “Reserved Dispute”), the Court shall retain exclusive jurisdiction
                                to resolve the Reserved Dispute. If a governmental unit filed a Dispute
                                Notice (as defined in the Interim Order) within ten (10) days of service of
                                the Interim Order and sent such Dispute Notice to the Dispute Notice Parties
                                as required by the Interim Order, and the Debtors, the Consultant, and the
                                Governmental Unit are unable to resolve the Reserved Dispute within
                                fourteen (14) days after service of the Dispute Notice, the Governmental
                                Unit may file a motion with the Court requesting that the Court resolve the
                                Reserved Dispute (a “Dispute Resolution Motion”).

                             d. In the event that a Dispute Resolution Motion is filed, nothing in this Final
                                Order shall preclude the Debtors or any other interested party from asserting
                                (i) that the provisions of any Liquidation Laws are preempted by the
                                Bankruptcy Code or (ii) that neither the terms of the Interim Order or this
25965694.17

                                                           13
                     Case 20-10256-KBO            Doc 221       Filed 02/26/20    Page 14 of 18




                                 Final Order, as applicable, nor the conduct of the Debtors pursuant to the
                                 Interim Order or this Final Order, as applicable, violates such Liquidation
                                 Laws. Filing a Dispute Resolution Motion as set forth herein shall not be
                                 deemed to affect the finality of this Final Order or to limit or interfere with
                                 the Debtors’ or the Consultant’s ability to conduct or to continue to conduct
                                 the Closing Sales pursuant to this Final Order, absent further order of the
                                 Court. Upon the entry of this Final Order the Court grants authority for the
                                 Debtors and the Consultant to conduct the Closing Sales pursuant to the
                                 terms of this Final Order the Store Closing Agreement, and the Sale
                                 Guidelines and to take all actions reasonably related thereto or arising in
                                 connection therewith. The Governmental Unit will be entitled to assert any
                                 jurisdictional, procedural, or substantive arguments it wishes with respect
                                 to the requirements of its Liquidation Laws or the lack of any preemption
                                 of such Liquidation Laws by the Bankruptcy Code. Nothing in this Final
                                 Order will constitute a ruling with respect to any issues to be raised in any
                                 Dispute Resolution Motion.

                              e. If, at any time, a dispute arises between the Debtors or the Consultant and a
                                 Governmental Unit as to whether a particular law is a Liquidation Law, and
                                 subject to any provisions contained in this Final Order related to the
                                 Liquidation Laws, then any party to that dispute may utilize the provisions
                                 of subparagraphs 26(c) and (d) of the Interim Order by serving a notice to
                                 the other party and proceeding thereunder in accordance with those
                                 subparagraphs. Any determination with respect to whether a particular law
                                 is a Liquidation Law shall be made de novo.

                        26.      Subject to paragraphs 24 and 25 above, each and every federal, state, or

         local agency, departmental unit, or governmental unit with regulatory authority over the Closing

         Sales, and all newspapers and other advertising media in which the Closing Sales are advertised,

         shall consider this Final Order as binding authority that no further approval, license, or permit of

         any Governmental Unit shall be required, nor shall the Debtors or the Consultant be required to

         post any bond, to conduct the Closing Sales.

         E.     Miscellaneous

                        27.      This Final Order and the terms and provisions of the Store Closing

         Agreement shall be binding on all of the Debtors’ creditors (whether known or unknown), the

         Debtors, the Consultant, and their respective affiliates, successors, and assigns, and any affected

         third parties including, but not limited to, all persons asserting an interest in the Store Assets,
25965694.17

                                                           14
                      Case 20-10256-KBO         Doc 221        Filed 02/26/20   Page 15 of 18




         notwithstanding any subsequent appointment of any trustee, party, entity, or other fiduciary under

         any section of the Bankruptcy Code with respect to the forgoing parties, and as to such trustee,

         party, entity, or other fiduciary, such terms and provisions likewise shall be binding. The

         provisions of this Final Order and the terms and provisions of the Store Closing Agreement, and

         any actions taken pursuant hereto or thereto shall survive the entry of any order that may be entered

         confirming or consummating any plan(s) of the Debtors or converting the Debtors’ cases from

         chapter 11 to chapter 7, and the terms and provisions of the Store Closing Agreement, as well as

         the rights and interests granted pursuant to this Final Order and the Store Closing Agreement, shall

         continue in these or any superseding cases and shall be binding upon the Debtors, the Consultant,

         and their respective successors and permitted assigns, including any trustee or other fiduciary

         hereafter appointed as a legal representative of the Debtors under chapter 7 or chapter 11 of the

         Bankruptcy Code. Any trustee appointed in these Chapter 11 Cases shall be and hereby is

         authorized, but not required, to operate the business of the Debtors to the fullest extent necessary

         to permit compliance with the terms of this Final Order and the Store Closing Agreement, and

         Consultant and the trustee shall be and hereby are authorized to perform under the Store Closing

         Agreement upon the appointment of the trustee without the need for further order of this Court.

                        28.     The Consultant shall not be liable for any claims against the Debtors, and

         the Debtors shall not be liable for any claims against Consultant, in each case, other than as

         expressly provided for in the Store Closing Agreement.

                        29.     All amounts due to the Consultant under the Store Closing Agreement shall

         be earmarked and paid by the Debtors from the proceeds of the Closing Sales (including from the

         sale of Merchandise, DSD Merchandise, Non-Inventory, and Offered FF&E) and shall not be




25965694.17

                                                          15
                      Case 20-10256-KBO           Doc 221       Filed 02/26/20    Page 16 of 18




         reduced or capped by the terms or conditions of any pre- or post-petition financing facilities,

         restrictions on the use of cash collateral, or orders related thereto.

                         30.     On a confidential basis and for professionals’ “eyes only” and upon the

         written (including email) request of the U.S. Trustee or the official committee of unsecured

         creditors, if any, the Debtors shall provide such requesting party, if any, with copies of periodic

         reports concerning the Closing Sales that are prepared by the Debtors, their professionals, or the

         Consultant, provided that the foregoing shall not require the Debtors, their professionals, or the

         Consultant to prepare or undertake to prepare any additional or new reporting not otherwise being

         prepared by the Debtors, their professionals, or the Consultant in connection with the Closing

         Sales.

                         31.     To the extent that the Debtors are subject to any state “fast pay” laws in

         connection with the Closing Sales, the Debtors shall be presumed to be in compliance with such

         laws to the extent, in applicable states, such payroll payments are made by the later of: (a) the

         Debtors’ next regularly scheduled payroll and (b) seven (7) calendar days following the

         termination date of the relevant employee, and in all such cases consistent with, and subject to,

         any previous orders of this Court regarding payment of same.

                         32.     The Debtors are authorized, but not directed, to implement and make

         payments under the Store Closing Bonus Plan.

                         33.     Except with respect to the Store Closing Agreement, nothing in this Final

         Order or the Motion shall be deemed to constitute a postpetition assumption of any agreement

         under section 365 of the Bankruptcy Code.




25965694.17

                                                           16
                      Case 20-10256-KBO          Doc 221        Filed 02/26/20    Page 17 of 18




                        34.     The parties to the Store Closing Agreement may non-materially modify,

         amend, and supplement the Store Closing Agreement and related documents in accordance with

         the terms thereof without further order of this Court.

                        35.     The Debtors are authorized to issue postpetition checks, or to effect

         postpetition fund transfer requests, in replacement of any checks or fund transfer requests in

         respect of payments made in accordance with this Final Order that are dishonored or rejected.

                        36.     The Banks are authorized, when requested by the Debtors, in the Debtors’

         discretion, to honor and process checks or electronic fund transfers drawn on the Debtors’ bank

         accounts to pay prepetition obligations authorized to be paid hereunder, whether such checks or

         other requests were submitted prior to, or after, the Petition Date, provided that sufficient funds

         are available in the applicable bank accounts to make such payments. The Banks may rely on the

         representations of the Debtors with respect to whether any check or other transfer drawn or issued

         by the Debtors prior to the Petition Date should be honored pursuant to this Final Order, and any

         such Bank shall not have any liability to any party for relying on such representations by the

         Debtors, as provided for in this Final Order.

                        37.     Except as relates to the Consultant under the terms of the Store Closing

         Agreement, notwithstanding the relief granted herein and any actions taken hereunder, nothing

         contained herein shall create, nor is intended to create, any rights in favor of, or enhance the status

         of any claim held by, any person.

                        38.     The requirements of Bankruptcy Rule 6007(a) are waived, to the extent

         applicable to the relief provided for herein.




25965694.17

                                                           17
                        Case 20-10256-KBO         Doc 221       Filed 02/26/20   Page 18 of 18




                          39.     Notice of the Motion as provided therein shall be deemed good and

         sufficient and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by

         such notice.

                          40.     The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

                          41.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

         Final Order shall be immediately effective and enforceable upon its entry.

                          42.     This Court shall retain exclusive jurisdiction with regard to all issues or

         disputes arising from or relating to the implementation, interpretation, or enforcement of this Final

         Order or the Store Closing Agreement, including, but not limited to, any claim or issue relating to

         any efforts by any party or person to prohibit, restrict, or in any way limit the Closing Sales in

         accordance with the Sale Guidelines, or any other disputes related to the Closing Sales. No parties

         or person shall take any action against the Debtors, the Consultant, the Closing Sales, or any

         Landlord, as applicable, until this Court has resolved such dispute. This Court shall hear the

         request of such parties or persons with respect to any such disputes on an expedited basis, as may

         be appropriate under the circumstances.




              Dated: February 26th, 2020                         KAREN B. OWENS
              Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
25965694.17

                                                           18
